Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 1 of 8 PagelD #: 759

 

Finley Brown, MD 10/16/2019

 

wo won Dm WV PB WN H

NNN NN BP BP PP Pp ep Bp
BON FPO & DAN AUER WHE GS

wo On Dn BF WN PR

NNN N MY PP RB Pp BP BP BR bh PB Pp
wn —- © © ®N A wu BW N HP OC

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY
AT OWENSBORO
4:17-cv-00017-3HM-HBB
CYNTHIA GAY BORUM, as Administratrix)
of the Estate of Nicole Alyce Borum,)
Plaintiff, d
vs. )
JUNG WOOK KANG SMITH, MD, DEACONESS )
CLINIC, INC., DEACONESS HOSPITAL, d
INC., DEACONESS HEALTH SYSTEM, INC.,)
Defendants. )
The discovery deposition of
FINLEY BROWN, MD, taken in the above-entitled
cause, before Barbara Manning, on the 16th day
of October, 2019, at the hour of 2:12 p.m. at
200 North LaSalle Street, Suite 2900, Chicago,

Illinois, pursuant to notice.

Barbara Manning, CSR

084-003277

Reported by:

License No.:

APPEARANCES:
THE ELLIS LAW GROUP, PLLC
BY: MR. ANTHONY P. ELLIS

aellis@theellislawgroup.com
517 w. Ormsby Avenue
Louisville, Kentucky 40203
(502) 255-1076

Representing the Plaintiff;

PHILLIPS PARKER ORBERSON ARNETT, PLC

BY: MS. KATHERINE T. WATTS
kwatts@ppoalaw. com

716 West Main Street, Suite 300
Louisville, Kentucky 40202
(502) 583-9900

Representing the Defendants.

oma N HH VU FF WN PH

NNN NY PP BP BP RP PP PP ie
Bwn fp oO ON Hw RWB OO

wo wen Ou kwh

NMNNN PPP BP Pe eB Bp
WNRFOOMNAKHBWNE SDS

24

 

- DEFENDANT’S

EXHIBIT

  

INDEX
WITNESS EXAMINATION
FINLEY BROWN, MD
BY MS. WATTS 4, 224
BY MR. ELLIS 221
EXHIBITS
NUMBER MARKED FOR ID
Defendants’
Exhibit No. 1 12
Exhibit No. 2 77
Exhibit No. 3 86
Exhibit No. 4 97
Exhibit No. 5 221

(witness sworn)
FINLEY BROWN, MD,
called as a witness herein, having been first
duly sworn, was examined and testified as
follows:
EXAMINATION

BY MS. WATTS:

Q. Good afternoon, Dr. Brown.

A. Good afternoon, ma'am.

Q. My name is Katie Watts, and we just met
a moment ago off the record. I represent
Dr. Jung Smith and Deaconess Health System and
its related entities in a lawsuit that has been
filed by the Estate of Nicole Borum.

I understand you have been named as an
expert in this lawsuit. Is that your
understanding as well?

A. Yes.

Q. Okay. You have been named as an expert
for the plaintiff; is that correct?

A. True.

Q. Okay. And could you state your
business address for me?

A. 2511 North Kedzie Boulevard, Chicago,

 

 

Bervices, Inc. 1..4

312) 263-0052
Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 2 of 8 PagelD #: 760

Finley Brown, MD 10/16/2019

 

wan Du &wWwWN

NNN NN RB EB
FUONRSERBREaGRERRES

NN NM Ne
SBRPRESBREHRRGE

 

NI
ay

 

psychiatrist for the totality of their care?
A. I think I answered that question.
Q. Okay. Are you qualified to provide

psychotherapy?
A. NO.
Q. All right. So unless you refer a

patient to a psychiatrist, none of your patients
who are suffering from depression are getting
psychotherapy?

A. well, I talk about the talk therapy
that I can occasionally give to a patient, and
they realize all of a sudden that they are ina
dead end job with a horrible boss and they have
been fighting themselves and not realizing what
they need to do.

They do and they go solve that problem,
and, bam, they don't need anything. That
happens a lot. 100 percent of the time if I
have a patient that has significant depression
who needs -- all patients don't need medicine,
and all patients don't need psychotherapy.

Some patients need just medicine. Some
patients need medicine and psychotherapy. If
there is any question in my mind on what to do,

65

I send them to a psychiatrist.

I am willing sometimes to give people a
chance at behavioral modification alone or a
short course of antidepressants.

If that solves their problem, fabulous.
If that doesn't, sometimes by that time they are
willing to go see a psychiatrist.

Q. You're talk counseling, talk therapy,
is not the same thing as psychotherapy?

A. Sometimes it is. Sometimes it's not.

Q. well, you just told me you are not
qualified to provide psychotherapy.

A. That's why I used the word talk
therapy, but talk therapy sometimes is kind of
the psychotherapy a wife gives a husband or a
mother gives a child.

It's direct, blunt, often very
effective, but you don't get paid like a
therapist giving advice.

Q. It's not based on cognitive behavioral
therapy techniques?

A. Of course.

MS. WATTS: Let's take a break.

(Recess taken)
66

wo On Dw Ff WN

10

oon Aum &FwN

BES

13

BY MS. WATTS:
Q. Do you maintain policies and procedures
in your office?

A. Ido.
Q. Okay. Are they written?
A. Yes.
Q. Do they relate to clinical practice or

just administration?

A. I think both actually. I haven't
looked at it in awhile. It's ina blue binder, |
eight, ten, twelve pages.

Q. All right. Do you have a policy or
procedure in place for monitoring and tracking
patients who are at risk for suicide?

A. In my solo private office my procedure
is that if I have got a sick patient, somebody
who is not stable, somebody who potential their
life is at risk, I write my note, and I put the
file on my desk. And it never leaves my desk
until the problem is resolved one way or
another. So in a way I do, yes.

Q. Okay. So that's your practice?

A. That's the way I do it. Of course I
don't have the sophisticated software. I mean,

67

I have a bunch of computers and so forth, but I
write my notes on paper. I have little stickies
that I put on the outside with the problem.

If it's somebody that I need to talk to
that night, I will have their cellphone or home
phone number on a piece of paper, and I put it
‘in my pocket.

I always look in my pocket to see what
piece of paper I have got, what duty I have to
do. It works pretty well. I've never had a
problem.

Q. Okay. You said you put the chart on
your desk when a person's life is at risk. what
defines when a person's life is at risk?

A. Okay. So let's say I have got a
patient who comes to my office with equivocal
signs and symptoms of appendicitis.

I'm a real good clinician so if I
really had any serious thought that they might
have appendicitis, I'd send him to the ER.

If on the other hand it's close to the
gray area, I give them my cellphone number, my
home phone number, my answering service number.
I tell them what to watch out for.

 

68

 

&

mccorkle Litigation Services, Inc.
Chicago, Illinois

 65..68

(312) 263-0052
Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 3 of 8 PagelD #: 761

|

 

Finley Brown, MD 10/16/2019

 

 

 

&

Chicago, Illinois

1 Q. Sure. 1 So it may be that his list of 13 items
2 A. So in addition to my expert report -- 2 is just the detailed allegations that he
3 Q. what else we got? 3 identifies in his written report.
4 A. In addition to my expert report I also 4 So to the extent they have already been
5 for my own benefit and for yours wrote down 5 disclosed or track what's already been disclosed
6 Deaconess Gross Pointe and Deaconess Clinic 6 in his expert opinion, he has now produced that
7 deviations from the standard of care one to 7 Vist to you which --
8 three. I now have 13 deviations from the 8 MS. WATTS: I am prepared for his expert
9 standard of care by Syrrus Powell, the social 9 report. To the extent there is new things in
10 worker. 10 there, they are not --
11 Q. If they are not in your report, I am 11 MR, ELLIS: But all I am saying is I believe
12 not going to ask you about them. You have four 12 the Federal standard is he has to provide a
13 in your report so you can't add -- 13 summary and the details of his opinions.
14 A. These are additional -- 14 MS. WATTS: Correct.
15 Q. You can't add nine more today. Sorry. 15 MR. ELLIS: And to the extent his list
16 A. Well, I think these are additional 16 before what he just gave you is a summary of
17. opinions I have. I am telling you what my 17 what's in his report or consistent with the
18 additional opinions are. You can do what you 18 disclosures and opinions he has in his report,
19 want with them. 19 although he may have numbered them 1 through 13
20 And, you know, when I originally read 20 in that document and may have numbered them 1
21. ~=the material, I spend a lot of time putting it 21 ‘through 4 --
22. all together and coming up with my opinions 22 MS. WATTS: I don't care what they are
23. which I talked to mr. Ellis about, and then he 23 numbered. If it's not in his report, that's not
24 put together my expert disclosure. 24 his opinion.
93 95 |
1 As I review and re-review these 1 MR. ELLIS: That's what we can take up with
2 materials, I come up with other insights and 2 the Court. To the extent that the list he just
3 other opinions which I am allowed to do. 3 gave you, if you choose not to ask about it, I
4 Q. Not in Federal court you are not, sir. 4 get that.
5 Your disclosure is your -- your report is your 5 That's a pretty lengthy disclosure, and
6 disclosure in Federal court? 6 there are a number of criticisms of Powell. I
7 A. Say no more. I have my expert 7 don't think we are willing to concede that those
8 disclosures here, and I have some further points 8 are new criticisms as much as they might be
9 about Bowling Green Kentucky Medical Center, the 9 slightly different words of the same criticisms
10 communications and a split treatment scenario 10 that he expresses in his report.
11 between a social worker and a family physician 11 MS. WATTS: Yeah. And I am not going to sit
2 Tike Smith, standard of care for suicide 12 here and take my time that I have to depose him
13 treatment, a note I wrote on the issue of the 13 to go line by Tine through his report which is
14. availability of the psychiatric referral -- 14 supposed to contain all of his opinions to see
15 referrals, the issue of abandonment, notes on 15 if they are new or not.
16 SSRI's, a note on a statement that suicide is 16 I am going to go by his report which
17 preventable. They speak for themselves I would 17 under the Federal rules is supposed to contain
18 say. 18 all of his opinions and which I am prepared to
19 MR. ELLIS: And for the record I haven't 19 cross-examine him on today. It may --
20 seen his list of 13 criticisms of Powell, but I 20 MR. ELLIS: Those are his notes so he is
21 ~~ know he has a number of criticisms for Powell] in 21 just giving you what he brought with him.
22 ~-his report in both the summary section and ‘in 22 MS. WATTS: That's fine.
23 the text of the report where he identifies 23 THE WITNESS: I don't think I got anything
24 various breaches and factual deviations. 24 else. I think I just gave you these. I havea
: 94 96.
Mccorkle Litigation Services, Inc. 93..96

(312) 263-0052
Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 4 of 8 PagelD #: 762

 

Finley Brown, MD 10/16/2019

 

 

 

 

&

Chicago, Illinois

1 Q. Right. You have never had training in 1 bottom of the totem pole, the least skilled, the
2 psychotherapy? 2 least qualified, the least able to manage a
3 A. Yes. I am not a trained 3 patient with mental health issues.
4 psychotherapist. 4 I think there is wide consensus that
5 Q. Okay. You never worked in or been 5 that's correct. In today's mileau where
6 affiliated in any way with a mental health 6 insurance companies don't want to pay for
7 facility? 7 anything, it seems that more and more
8 A. I have worked around and in a mental 8 psychotherapy is delegated to LCSw's.
9 health facility when my patients were 9 From my perspective as a sophisticated
10 hospitalized there, treated there. I am very 10 family physician, I have very little to no
11 familiar with mental health facilities. 11 regard for the sophistication of an LCSw and
12 Q. Yeah. what mental health facilities 12‘ their ability to provide quality psychotherapy.
13 have you worked in? 13 It's almost -- it's not quite
14 A. well, we had an open and closed psych 14 laughable, but it's almost in my opinion
15 ward at Illinois Masonic. I don't think we 15 laughable to think that, you know, a life and
16 still do. There is both at St. Joe's, 16 death situation in a patient who tried to conmit
17 So over the years I followed my 17. suicide who took a serious drug overdose, to
18 patients. I actually sought consultations for 18 give a psychotherapeutic job to an LCSW who
19 psychiatrists who asked me to see patients for 19 didn't even think that she had a duty to that
20 medical issues that they had so I am familiar 20 suicidal patient if she never came back for a
21. with such an institution. 21 ~~ second visit, that there was no client
22 Q. Okay. And in those locked psych wards 22  patient/relationship and that the fact that she
23 at those two hospitals, those patients would be 23 had suicidal ideation didn't make her
24 followed by psychiatrists? 24 circumstance to the level of importance that she
101 103 |
|
1 A. True. 1 felt a need to call the patient much less
2 Q. You would be treating them for medical 2 consider the patient really had a relationship
3 _ problems? 3 with her.
4 A. True. 4 Q. Do you remember what my question was?
5 Q. And if anybody was providing 5 A. She could read it back if she --
6 psychotherapy to them it wasn't you? 6 Q. I could tell you what it was.
7 A. True. 7 A. Please. That will be easy for us.
8 Q. You would not be overseeing or 8 Q. Do you know how psychotherapists are
9 supervising in any way those who would be 9 instructed to conduct their therapy sessions?
10 providing psychotherapy to the patients? 10 A. That was my answer to that question.
1 A. Correct. 11 Q. That didn't even remotely answer that
12 Q. You have never supervised or overseen 12 question. Are you aware of how they are trained
13. the practice of a licensed clinical social 13 to provide psychotherapy?
14 worker or psychotherapist? 14 A. I couldn't answer that question, and I
15 A. Correct. 15 have to tell you that I think -- and I am pretty
16 Q. Do you know what their training 16 sure you perceive this.
17 entails? 17 I am completely uninterested because I
18 A. I think an LCSw often has a Master's 18 don't regard their skill set as anything but
19 degree and that I can’t -- I don't recall as we 19 miniscule in the management of a seriously 711
20 sit here. 20 off and on suicidal patient.
21 Q. Do you know how they are instructed to 21 Q. Could Syrrus Powell have even met the
22 conduct their therapy sessions? 22 ~=standard of care in your mind?
23 A. NO. I have always thought that 23 A. Based on her deposition testimony and
24 licensed clinical social workers were at the 24 her statement --
102 104 |
Mccorkle Litigation Services, Inc. 101. .104

(312) 263-0052
Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 5 of 8 PagelD #: 763

BR 6Fwcannunrwnpe

BM NM NM BS RQ
BRBNPPSSRHREGEE

wan nu FF wh

Bm NN Rh
BDNSPSRBERRTREREES

 

©| *

Finley Brown, MD 10/16/2019

 

least they would insult him and say, listen, we
respect the referral, we appreciate the
referral, we will give her high quality care.

And he had every reason to think that
they would know what they were doing. Obviously
they didn't know what they were doing.

They were irresponsible. They didn't
supervise their employees. They didn't
supervise Powell. They didn't know Powell's
level of skill -- level of ability and skill set
which I believe were inferior.

They didn't -- they knew what they had
with Smith, and they sent a mentally troubled
lady to a woman who could hardly speak English
and could hardly write English. And I criticize
them for that.

Q. Okay. So now we are going to be
xenophobic?

A. Who? xenophobic?

Q. Yeah.

MR. ELLIS: Objection. It's argumentative
and hostile.

THE WITNESS: I am not being xenophobic.

MR. ELLIS: Comments about whether somebody

113

can communicate clearly in the English language
for mental health treatment I don't think are
xenophobic. It's part of the job to be able to
communicate.

MS. WATTS: All right.

THE WITNESS: If you are a surgeon, you
don't have to speak English.

BY MS. WATTS:

Q. Is there any evidence in this case that
Ms. Borum couldn't understand Dr. Snrith?

A. Yeah. You know what, there is evidence
that the medical director could not
understand --

Q. That wasn't my question.

A. But it's an important thing, eh
couldn't her, that's why he sent her to English
language classes.

Q. Not my question.

That's my answer.

We are going to miss our flight --
Please don't put that on me.

-- if you don't answer my question.
Please don't put that on me.

Is there any evidence in this case that

ePPrerpregop

Mccorkle Litigation Services,
chicago, Illinois

oO On Aw fF wn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

wan nauw tb wh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

114 ©

Ms. Borum did not understand Dr. Smith?

A. TI don't think the question was asked,
and I don't recall an answer that she gave.

Q. If Ms. Borum couldn't understand
Dr. Smith, would she have gone back to her two
more times?

A. You know, I think she liked her.

Q. I think she did, too.

A. And sadly, I bet she has a nice
personality. I will bet she is a sweetheart. I
will bet she is a fine wife and mother, but she
shouldn't be practicing psychiatry.

Q. Okay. Most mental health disorders --
you will agree with me that most mental health
disorders are treated by family medicine
physicians or other primary care physicians,
correct?

A. Where are you reading that from?

Q. From my outline.

A. Oh, okay. No, I don't think that's
true.

Q. Okay. Do you agree with Dr. Goldstein
that primary care physicians provide up to
75 percent of the mental health care in the

115

United States?

A. TI don't know if that's true either.
That seems high to me.

Q. Okay. Do you agree that primary care
physicians are qualified to treat and manage
general mental health illnesses such as
depression, anxiety and adjustment disorder?

A. Yes.

Q. Do you agree that depression is the
most conmon mental health illness in the United
States?

A. That might be true. It's close.

Q. Closely followed by anxiety probably?

A. Everybody is depressed which has some
anxiety component, and everybody is anxious
which has a depressive component pretty much so
they kind of go together.

Q. Yeah. Do you agree with Dr. Goldstein
that a fairly large percentage of patients with
major depression will not have a significant
improvement even with treatment whether it's
psychotherapy or medication or some
combination?

A. Would you read that back?

 

116
113. .116

Inc.

(312) 263-0052
Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 6 of 8 PagelD #: 764

CON THRYNE |

ray
oS

KB

13
14
15
16
17
18
19
20
21
22
23
24

 

BREE Bwannuewnn

VN NN NM BP PP ee
BPWNHP COHAN DAU

 

Finley Brown, MD 10/16/2019

 

antidepressant medicines work to correct brain
hormone levels?

A. Neuro transmitter levels is the answer.

Q. Okay. And the standard treatment is to
push the dose until the symptoms are gone?

A. Yes.

Q. All right. Do you agree with me that
no side effects were reported by Nicole Borum at
initiation of Lexapro?

A. None documented.

Q. Okay. Did any of her friends or family
members report that she had had -- that she
reported any side effects?

A. Idon't recall.

Q. Nicole reported --

A. And I don't think they were asked.

Q. Okay. Nicole reported to Dr. Smith
that the Lexapro was working well for her?

A. Apparently so.

Q. Okay.

A. Except why did she come back in and ask
for more Lexapro? Because she wasn't healed.
She wasn’t well.

Q. Because her symptoms weren't all gone.

129

She still had some anxiety?

A. 1 think she had more than that.

Q. If we look to Dr. Smith record what it
is she stil] had some anxiety that was her
complain that day. I am feeling a lot better
but I still have some anxiety?

A. Please give me more medicine is what
she said, yeah.

Q. Is that what she said, please give me
more medicine?

A. 1 think that's what she was saying by
saying can I get more drugs.

Q. And if a patient's symptoms aren't all
gone, then the standard treatment is to push the
dose until the symptoms are gone?

A. Unless the manufacturer of the drug
says max therapeutic effect occurs at ten
milligrams and you don't get more therapeutic
effect at 20 milligrams.

Q. Let's talk about the manufacturer's
package insert. Sir, you have testified that
physician's prescription methods and use of a
drug are not defined by the prejudiced weighted
document put out by the manufacturer and the

130

24

won Ou fFwWN

BRES

14
15
16
17
18
19
20
21
22
23
24

marketer of an individual drug, have you not?

A. I believe that's sometimes true,
sometimes not true.

Q. Okay. How about this one?

Question, "Would the standard of care
‘in whole or in part be defined by the ppr?"

Answer, “Oh, never ever. In a million
years, no."

Do you agree with that?

A. I believe --

Q. That doesn't seem like sometimes true,
sometimes not.

A. I believe that was a misstatement if I
said that.

Q. That's a pretty strong misstatement
"Never ever. In a million years, no."

A. I think there are situations where
that's an overstatement, no question about it.
If I said that, not only I take it back, but I
apologize profusely.

Q. And in that case you were defending a
family practice doctor in a suicide case, and in
this one you are on the other side. So I guess
you take an opposite position when you are on

131 |

 

the opposite side?

A. No. You know, every word that I say is
recorded in perpetuity, witness the last 60
seconds, so I am very careful about what I say.

I got -- I made that statement, and I
need to see the context in which I made that
statement to see if there is a better
explanation for why I said it the way I did.

I bet I was provoked, but if you are
reading my words correctly, I need to see the
context.

Q. Iwill give you one more and then I
will show you all of the context.

Question, "In your opinion does the
standard of care for a family practitioner
prescribing Doxepin, an antidepressant, require
him to consult the package insert?”

"No."

"In your opinion does the standard of
care for a family practitioner prescribing
Doxepin require him to look at the current PDR?"

"No."

Start at page 137 to 139.

MR. ELLIS: So the records reflect this

 

132

 

 

©

Mccorkle Litigation Services, Inc.
Chicago, Illinois

129. .132

(312) 263-0052
Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 7 of 8 PagelD #: 765

 

Finley Brown, MD 10/16/2019

 

 

 

1 A. Well, there was a previous document. 1 she saw Powell, and she saw smith two days
| 2. this is a fresh one. There is nothing new here. 2 _ later.
3 Q. The previous one was from 2003. 3 Q. when she saw Dr. Smith, Dr. Smith
4 A. It all says the same thing. 4 documented each time that she had no suicidal
5 Q. Do you know what the 2003 one says? 5 ideation, correct?
6 A. I haven't memorized it, but I am sure 6 MR. ELLIS: Objection.
7 it says pretty much the same thing. 7 THE WITNESS: I don't believe that's
8 Q. You didn't pull the 2003 one, did you? 8 correct. Dr. Smith said at office visit number
9 A. I have it somewhere in here actually. 9 one on 6-19 of '16 with respect to the review of
10 Q. Okay. So other than the 2016 APA 10 systems on psychiatric behavioral, she said it
11 guidelines, all of the other things you have 11 was negative.
12 given me are documents that plaintiff's counsel] 12 I mean, is that laughable? I am
113 gave to you, correct? 13 telling you it is laughable. She described her
14 A. 100 percent true. 14 as having major depressive disorder, single
15 Q. Okay. 15 episode, severe without psychotic features. I
16 A. And previously mentioned to you. 16 believe that requires a psychiatric
17 Q. Yes. So in your practice where do you 17 consultation.
18 go to figure out what your psychiatric 18 BY MS. WATTS:
19 assessment is supposed to be? 19 Q. Do you remember what my question was?
20 A. what I do is do what all reasonably 20 A. Yeah, Ido. Hold on. Here's a gal
21 competent and reasonably qualify family 21 that three days -- two days earlier had suicidal
22 physicians do, they refer the patient to a 22 ideation, and in the history of present i] ness
23 ~—spsychiatrist. 23 Dr. Smith writes down that she is here to
24 Q. Okay. All right. 24 evaluate her liver enzymes.
145 147
1 A. Should I keep these and then give them 1 what? She is excited about her venture
2 back to you? 2 for future and not to do well. I think that's
3 Q. Sure. Have you seen any evidence in 3 dwell. For some reason it came out not to do
4 this case as to what the wait time for Nicole to 4 well. of course she didn't correct this note.
5 see a psychiatrist would have been? 5 She spoke to her counselor.
6 A. Since I am both a clinician in private 6 Q. Wait, wait. You skipped a sentence.
7 practice and an academic put on courses for 7 Not depressed but a little anxious.
8 doctors from around the country who also 8 A. Well, not depressed? I don't believe
9 practices in a busy city where sometimes it's 9 that's factually correct. I think with a high
10 hard to get in to see a psychiatrist, in every 10 degree of anxiety she had anxiety and
11 city in the country if you have a patient that 11 depression. If she had suicidal thoughts two
12 has a potentially life-threatening disease who 12 days later, can that possibly be true in this
13 needs to see a psychiatrist, if a doctor makes a 13 note written by a gal who doesn't communicate
14 call either to psychiatric friend or if he is on 14 well in the English or written word.
15 staff of the hospital that has a mental health 15 She said she was able to briefly
16 hospital and said, look, I have got a suicidal 16 summarize what happened. She recognized it was
17 23-year-old still having suicidal ideation, I 17 on reasonable. She denies any previous medical
18 need her seen by a psychiatrist in the next few 18 history or other psychiatric problems.
19 days, with 100 percent certainty it gets done. 19 That means she took a poor history.
20 Q. was Nicole having suicidal ideation at 20 That means she didn't discover -- she didn't
21 any time -- at any of the visits when she saw 21 notice on her physical exam that she had cutting
22. ~Dr. Smith? 22 scars on her arms.
23 A. You can't tell from the records because 23 She didn't get the history that her
24 the record's incomplete. But she had it when 24 grandmother suffered from anxiety or depression.
1460 148
mccorkle Litigation Services, Inc. 145..148

&

Chicago, Illinois

(312) 263-0052
Case 4:17-cv-00017-JHM-HBB Document 104-2 Filed 02/11/20 Page 8 of 8 PagelD #: 766

MON Nh hm Rh
SBUNPSSERBSUEGEE

oan au & WN

Mm NM RY RD RQ
PNUODRSSBREHRRERSBERES

 

©

Finley Brown, MD 10/16/2019

 

 

 

maybe. That's what it means. I don't know. 1 Q. Okay. As of the last visit with

Q. we have already learned what no SI 2 Dr. Smith, it was on August 17, 2015, correct?
means. 3 A. Yes, ma'am.

A. Well, there's no question about that. 4 Q. Nicole had just completed a five-week
So still stressed with previous event, still 5 initiation of Lexapro and reported that she
distressed, the history of near normal, still 6 Jiked the medication and it was working well,
feels sad, not feeling good. I stand by what I 7 «correct?
said before. 8 A. Not so well that she didn't want the

Q. Okay. This patient with no suicidal 9 medicine increased.
ideation needs to be put in an ambulance and 10 Q. All right. Did she report that she
taken to the hospital? 11 liked the medication and it was working well?

A. She tried to commit suicide a month 12 A. It says depression and anxiety much
earlier, three weeks earlier. She is not 13 better with Lexapro, however she wants to
getting -- she is not seeing the psychotherapist 14 ‘increase her medication.
anymore. 15 Q. "But med works great." Do you see

She had these -- she has these cutting 16 that?
issues on her arms. She has dysphoria. I mean, 17 A. No, I don't see that.
I think the reasonably competent, reasonably 18 Q. Very top. "Med works, but it can be
qualified physician in this case would go I am 19 better. Still feels a little amcious at times
not a psychiatrist. I am still worried you are 20 but med works great.”
having these feelings and send her to a 21 A. I don't know what page you are on.
psychiatrist. 22 Must be on a different page than me. Hang on.

And the best way to get her to a 23 Q. I feel like we have been like that all
psychiatrist is to send her over to Deaconess 24 ~day, Doctor.

205 207 |

Cross Pointe. 1 MR. ELLIS: Come on now.

Q. Okay. You're critical of Dr. Smith’s 2 THE WITNESS: That wasn't that cryptic. Do
informed consent. Dr. Smith testified that she 3 you see you are on that page, and I am looking
listed the side effects of Lexapro to Ms. Borum 4 on this page.

‘including the black box warning for increased 5 MS. WATTS: Let me help you.
thoughts of suicide in young adults. Do you 6 THE WITNESS: I see where you are now.
remember that testimony? 7 BY MS. WATTS:

A. Yeah, if it's not written down, it 8 Q. Okay. "Med works but it can be better.
wasn't done. Number two it will be she says she 9 Still feels a little anxious at times, but med
said that. I am saying when I am saying with 10 works great"?
respect to the critical importance of 1i A. I see that.
documenting that, it's for a jury to decide. 12 Q. Okay. She recently had been on

Q. Okay. If she did that, does that meet 13 vacation with a friend and had just completed an
the standard of care for informed consent? 14 eight-weak financial planning internship"?

A. If she went through all of the hazards 15 A. I see that.
and risks? 16 Q. She was about to return to college to

Q. Yes. 17 complete her last semester and was looking

A. Yes. 18 forward to job prospects in the future?

Q. Okay. If a jury believes her that she 19 A. — Uh-huh.

did that, then that meets the standard of care? 20 Q. Okay. By all accounts she was doing

A. With respect to the -- 21 ~well, right?

Q. Informed consent. 22 A. It says, "Patient went to the beach,

A. With respect to the prescription of 23 worse two weeks ago in South Carolina.” I don't
Lexapro, yeah. 24 know what that means exactly. That might mean

_ —_ 206 208
Mccorkle Litigation Services, Inc. 205. .208

Chicago, Illinois

(312) 263-0052
